Citation Nr: 9920032	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-51 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a depressive 
disorder.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985, with subsequent service with the Army National Guard.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the veteran's 
claims for service connection for PTSD and for a depressive 
disorder.  In July 1997, the Board remanded the case to the 
RO for additional development.  That development has been 
completed by the RO, and the case is once again before the 
Board for appellate review.

In a letter dated in December 1997, the veteran appears to 
have raised the issues of entitlement to service connection 
for a skin condition and for a gynecological disorder.  As 
these matters have not been procedurally developed for 
appellate review, the Board refers them back to the RO for 
appropriate action.


FINDING OF FACT

The veteran has a diagnosis of PTSD based on an unverified 
in-service stressor.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  A person who submits a claim for veteran's 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a). When a 
veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), the VA has a duty to assist 
the veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a).

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997); 38 C.F.R. § 3.304(f).  The 
determination of the sufficiency (but not the existence) of a 
stressor is subsumed in the PTSD diagnosis, and is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.

In the instant case, the Board finds the veteran's claim for 
service connection for PTSD to be "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  In this regard, the 
veteran claims that she suffers from PTSD as a result of 
having been sexually assaulted while in service.  In 
addition, VA outpatient treatment reports dated from 
September 1996 to September 1997 include several diagnoses of 
PTSD.  One of these reports documents the veteran's history 
of having been sexually assaulted in 1984.  Under these 
circumstances, the veteran's claim for service connection for 
PTSD is well grounded, thereby triggering the VA's duty to 
assist under 38 U.S.C.A. § 5107(a).
REMAND

Although the veteran's PTSD claim is well grounded, the 
evidence is insufficient to warrant a grant of service 
connection.  If, as in this case, it is determined that a 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain some corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
Such corroborative evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996).  In this case, no evidence has been 
submitted which corroborates the veteran's claim that she was 
sexually assaulted in service.

The Board acknowledges that evidence corroborating the 
existence of a stressor need not be limited to that which is 
available in service department records.  See Doran v. Brown, 
6 Vet. App. 283, 288-291 (1994); Moran, 9 Vet. App. at 395.  
In YR v. West, 11 Vet. App. 393 (1998), the Court recently 
addressed the issue of corroboration of stressors in PTSD 
cases involving sexual assault.  In YR, the Court advised 
that the portions of the VA Adjudication Procedure Manual 
M21-1, Part III, paragraph 5.14c, provided "guidance on the 
types of evidence that may serve as 'credible supporting 
evidence' for establishing service connection of PTSD which 
allegedly was precipitated by a personal assault during 
military service.  YR, at 399.  Manual M21-1 lists evidence 
that might indicate such a stressor such as lay statements 
describing episodes of depression; panic attacks or anxiety 
but no identifiable reasons for the episodes; visits to 
medical clinics without a specific ailment; evidence of 
substance abuse; and increased disregard for military or 
civilian authority.  The Manual also lists behaviors such as 
requests for change of MOS or duty assignment, increased use 
or abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident.  See Manual M21-1, Part XII, para 
11.38b(2) (Change 55).  In this case, it does not appear as 
though the RO developed or adjudicated the veteran's claim 
for service connection for PTSD with guidance from Manual 21-
1 as required under YR.  Thus, the Board concludes that the 
RO should develop and adjudicate the veteran's PTSD claim 
under all applicable provisions contained in Manual M21-1.

In addition, the record discloses that additional pertinent 
private treatment records may exist which have not been 
associated with the veteran's claims file.  In a letter dated 
in March 1999, the veteran stated that she was currently 
seeing a psychiatrist, Dr. Delcastillo.  The Board notes that 
these medical records are presently not attached to the 
veteran's claims file, and it does not appear that they have 
been requested by the RO.  The Board notes that such medical 
evidence is certainly relevant to the veteran's claim for 
service connection for PTSD.  This evidence also may be 
relevant to the claim for service connection for a depressive 
disorder.  Therefore, the RO should attempt to obtain these 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide specific names, dates, and places 
concerning the claimed stressor during 
active military service.  In addition, 
testimonial statements from confidants 
such as family members, roommates, fellow 
service members, or clergy to provide 
credible evidence of the claimed in-
service stressor also should be 
requested.  See Manual 21-1, Part III, 
Paragraph 5.14c(5).

2.  The RO should contact the veteran and 
request that she provide the names and 
addresses of any medical providers who 
have treated her for psychiatric 
disorders.  After securing all necessary 
releases, the RO should request all 
records of medical treatment which are 
not currently associated with the claims 
file, including records of treatment from 
Dr. Delcastillo.  

3.  Thereafter, the RO should then 
readjudicate the claim of entitlement to 
service connection for PTSD, as well as 
the claim of entitlement to service 
connection for a depressive disorder, in 
light of all pertinent evidence and all 
applicable laws, regulations and case 
law, to include the VA Adjudication 
Procedure Manual M21-1, Part III, 
paragraph 5.14c.

4.  If any benefit sought is not granted, 
the veteran should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

